365 S.W.3d 310 (2012)
STATE of Missouri, Respondent,
v.
Travis L. KNOTT, Appellant.
No. WD 73557.
Missouri Court of Appeals, Western District.
May 1, 2012.
Laura G. Martin, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Richard A. Starnes, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, KAREN KING MITCHELL, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Travis Knott ("Knott") appeals from the trial court's judgment convicting him of one count of murder in the second degree pursuant to Missouri's "felony murder rule" and two counts of armed criminal action. Knott contends upon appeal that the trial court erred in denying his motions for judgment of acquittal because the State failed to prove beyond a reasonable doubt that the robbery and the ensuing flight therefrom was the proximate cause of the victim's death. Knott also claims that because the State did not meet its burden in establishing the underlying offense, his convictions for armed criminal action are invalid. We affirm. Rule 30.25(b).